Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Applicant’s election without traverse of Group I(claims 1-7) in the reply filed on 09 June 2022 is acknowledged.
Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09 June 2022.
Claims 1-7 are pending and under examination.

Claim Interpretation
The invention of claim 1 recites a device comprising: a hydrophobic fluidic platform comprising a plurality of arrays operably connected to a voltage source and a controller for the voltage source; a set of first inlets operably connected to the fluidic platform, each first inlet for one DNA symbol from a DNA symbol library; a set of second inlets operably connected to the fluidic platform, each second inlet for one DNA linker from a DNA linker library; a mixing area operably connected to the fluidic platform and to the plurality of first inlets and the plurality of second inlets; and a PCR station operably connected to the fluidic platform and to the plurality of first inlets and the plurality of second inlets, the PCR station comprising a well of PCR chemicals.
It is noted that the claimed device recites a first set of inlets for DNA symbols and a second set of inlets for DNA linkers, but does not expressly require the presence of DNA symbols and/or DNA linkers.
Therefore, for the purposes of examination, the device of claim 1 is interpreted to require two sets of inlets, where each set comprises multiple inlets, wherein the term “inlet” encompasses openings and channels that introduce sample and reagents to the device.
Regarding claims 6 and 7: 
The requirements of claims 6 and  7 are interpreted as intended uses of the claimed device.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Therefore, for the purposes of examination, prior art is applied that meets the structural requirements of the claimed  device that are capable of meeting these intended uses.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Li et al.
Claim(s) 1, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US20110124049).
 Li et al. teach devices are known in the art comprising a hydrophobic surface (e.g. Entire Li ref and especially PDMS as in para 0046,pg 3; para 0067-0068, pg. 6);  a voltage source and controller (e.g. electrical module as in para 0053, pg. 4; voltage output board as in para 0136,pg. 12-13); multiple inlets that allow introduction of sample and reagents to device (e.g. Entire Li ref and especially para 0028,pg. 2; multiple tributary channels; branching channels as in para 0077,pg. 6;Fig. 5(c )) ; a mixing region (e.g. Entire Li ref and especially para 0028, pg. 2; para 0076, pg. 6; mixing chambers as in para 0140-0141,pg. 13; Fig. 4,5,13, 14) , a washing region (e.g. Entire Li ref and especially para 0027, pg. 2; para 0036, pg. 2-3; para 0049,pg. 3-4; para 0135-0136,pg. 12-13; para 0140, pg. 13; Fig. 4,5,13,14); and PCR stations(e.g. e.g. Entire Li ref and especially para 0006,pg. 1; para 0017,pg. 2; para 0036,pg. 2-3;para 0071,pg. 6;  Fig. 3,5,13).
Furthermore, Li et al. teach providing a reservoir filled with PCR reagents (e.g. para 0105-0107,pg. 9; PCR chamber as in para 0132, pg. 12; PCA chamber as in para 0140,pg. 13).
 Furthermore, Li et al. teach a system comprising multiple sets of chambers or chips in series, i.e. a plurality of arrays (e.g. para 0094-0095,pg. 8). 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the chip module comprising channels, mixing chambers and PCR chambers and reagents as taught by Li et al. to include multiple modules in series, i.e. a plurality of arrays,  as taught in other embodiments of Li et al. as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a  microfluidic chip for a DNA gene system.
Therefore, the combined teachings of Li et al. render obvious claim 1.
Furthermore, as Li et al. teach structural components that facilitate  mechanisms for washing away undesired components(e.g. Entire Li ref and especially para 0027, pg. 2; para 0036, pg. 2-3; para 0049,pg. 3-4; para 0135-0136,pg. 12-13; para 0140, pg. 13; Fig. 4,5,13,14), the combined teachings of Li et al. render obvious claim 6.
Furthermore, as Li et al. teach PCR chambers that are capable of containing one primer (e.g. Entire Li ref and especially para 0006,pg. 1; para 0017,pg. 2; para 0036,pg. 2-3;para 0071,pg. 6;  Fig. 3,5,13), the combined teachings of Li et al. render obvious claim 7.
Li et al. and Pollack et al.
Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. as applied to claim1,6 and 7 above, and further in view of Pollack  et al. (US20080044893).
 The teachings of Li et al. as applied in the previous rejection above are incorporated in this rejection.
	The combined teachings of Li et al. render obvious a device comprising a plurality of  arrays comprising a hydrophobic platform; channels, mixing chambers and PCR chambers and reagents.
	However, Li et al. do not expressly teach claims 2-5.
Regarding claims 2-5:
Prior to the effective filing date of the claimed invention, Pollack et al. teach lab chips comprising multiple input components and processing wells. Pollack et al. teach their chips comprise a scalable architecture (e.g. Entire Pollack reference and especially para 0056,pg. 5; para 0134-0146, pg. 14-15).
Furthermore, Pollack et al. teach devices comprising a chip which may have different microwell array formats (e.g. Entire Pollack reference and especially para 0014, pg. 2; microliter well formats as in para 0134-0139, pg. 14; hydrophilic spots as in para 0160, pg. 17; claims 1-24). Furthermore, Pollack et al. teach providing well formats comprising upto 50,000 or more wells (e.g. para 0056,pg. 5). Furthermore, Pollack et al. teach their systems accommodate multiwell  formats, wherein the array format depends on the application (e.g. para 0141, Table 10, pg. 15; claims 3-10).  
Pollack et al. teach their systems comprise input components for distributing sample and reagents, wherein each input feeds into one or more wells(e.g. para 0014,pg. 2; para 0062,pg. 5; one loading reservoir to each screening well as in para 0110, pg. 11; para 0112,pg. 12; para 0250, pg. 26; para 0258, pg. 27; claims 1-24).
Furthermore, Pollack et al. teach an embodiment of their device, wherein the chip comprises multiple array modules, each module comprising input components to introduce sample for screening  (e.g. para 0102,pg. 10-11; Fig. 8). Furthermore, Pollack et al. teach different embodiment wherein the array of modules is adjusted according to user’s application ( e.g. para 0102,pg. 10-11; para 0108,pg. 11; para 0133,pg. 14; Fig. 8-10).
Furthermore, Pollack et al. teach chips are used for handing samples, such as cells, and reagents, wherein each sample or each reagent is distributed to each well (e.g. para 0141-0146, pg. 15). Furthermore, Pollack et al. teach reagents include beads (e.g. para 0190, pg. 19-20; para 0248, pg. 26; para 0284, pg. 29). 
Furthermore, Pollack et al. teach the footprint of the chip can be optimized according to user’s choice (e.g. para 0065, pg. 6; a large number of reactions to performed in a small footprint (e.g. greater than 10 per cm2 or greater than 100 per cm2 or greater 1,000 per cm2 or greater than 10,000 per cm2 as in para 0204,pg. 21).
Therefore, Pollack et al. teach that it was known in the art that the number of input components, i.e. inlets; the number of array modules ( e.g. Fig. 8-10); and the dimensions of the processing chip can be optimized according to user’s choice.
Therefore, as noted in In re Aller, 105 USPQ 233 at 235, More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. 
Routine optimization is not considered inventive and no evidence has been presented that the selection of optimizing conditions performed was other than routine, that the products resulting from the optimization have any unexpected properties, or that the results should be considered unexpected in any way as compared to the closest prior art.  
Therefore, as the requirements of the number of inlets; the number of array modules and the dimensions of the processing chip can be optimized, these requirements are not considered inventive.
Furthermore, as both Li et al. and Pollack et al. teach lab chips comprising components to introduce sample and reagents for further processing,  it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the chip module comprising channels, mixing chambers and PCR chambers and reagents  comprising multiple modules in series as taught by Li et al. to include providing  the number of input components and chip dimensions that are optimized to accommodate the user’s application as taught by Pollack et al. as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a  microfluidic chip for a DNA gene system.
Therefore, as Pollack et al. teach the number of input components is scalable,  the combined teachings of Li et al. and Pollack et al. render obvious claims 2 and 3.
Therefore, as Pollack et al. teach the number of footprint of the chip is scalable,  the combined teachings of Li et al. and Pollack et al. render obvious claims 4.
Therefore, as Pollack et al. teach the number of array modules is scalable, the combined teachings of Li et al. and Pollack et al. render obvious claims 5.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7am-7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/SAHANA S KAUP/             Primary Examiner, Art Unit 1639